Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment – Non responsive
1.         The reply filed on 11/01/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The reply includes an amendment that attempts to present claims (claims 1-16) that are directed to a nonelected invention or an invention other than previously claimed (claim 1) in the application. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Election by Original presentation
2.         Newly submitted claims 1-16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly claims 1-16 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the related applications noted on page 1, para [0001] for the “Cross-reference to related applications” the continuation application 15/790,449, filed 10/23/2017, now U.S. Patent #10,715, 994.  Appropriate correction is required. 
Claim Rejections - 35 USC §112
4.        The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.          Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 1, it is unclear how handover process relates to the determination of a PDU session information.  In other words, how does the handover process may change the determination of a PDU session information, how the SMF of second wireless communication system may affect the determination of a PDU session information.  	  
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.       Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Youn et al. (US#10,362,511) in view of  Lee et al. (US#10,462,656). 
	As best understood, regarding claim 1, the references disclose an apparatus and system for supporting session continuity for 5G cellular network, in accordance with the essential features of the claim. Youn et al. (US#10,362,511) discloses a terminal in a first network of a mobile communication system comprising: a transceiver, and a controller (see Figs. 17, 18 for the configuration of the communication device) configured to: control the transceiver to transmit, to an entity in a first network of a mobile communication system that implements a mobility management function-MMF (Fig. 6, Col. 11, lines 59-63: MM function (MMF) or an access and mobility management function (AMF) for managing the mobility of UE), first information indicating whether the terminal supports a second network and access point name -APN information (see Fig. 15; Col. 2, lines 7-38 & Col. 31, lines 38-67: handover for the UE from a first wireless communication system to a second wireless communication system), wherein second information on an entity implementing a session management function-SMF is see Figs. 7-10; Col. 2, lines 8-47 & Col. 13, line 59 to Col. 16, line 57: PDU session establishment procedures).
However, Youn et al. do not disclose expressly wherein determining second information on an entity implementing a session management function based on the first information and the APN information.  In the same field of endeavor, Lee et al. (US#10,462,656) teaches in Fig. 8 a flow diagram illustrated the MME handover procedure, in which at step 802-810 includes determining a session identity for the PDU session established for the UE when the request message is received (Lee et al.: Col. 11, line 62 to Col. 12, line 43: The target MME may also transmit a key request 810 for an MME specific key KASME to the session key management function SKMF.  In so doing, the target MME may provide the SKMF with its globally unique MME identifier GUMMEI).  
One skilled in the art would have recognized the need for effectively and efficiently  coordinating a mobility management (MM) function and a session management (SM) function supporting session continuity for 5G cellular network, and would have applied Lee’s novel use of the mobility procedures involving mobility management entity (MME) relocation of handover into Youn’s teaching of the allocating/determining a packet data network (PDN) session identity and an apparatus supporting handover.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lee’s apparatus and method for mobility procedure involving MME relocation into Youn’s method and apparatus for determining PDU session identity in wireless communication system with the motivation being .
Double Patenting

9.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by
canceling or amending the conflicting claims so they are no longer coextensive in scope. The
filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35
U.S.C. 101.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.	Claim 1 of the present application Serial No. 16/893,864 (hereinafter Application ‘864) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,715,994 (hereinafter patent ‘994) since the claim, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  They are not patentably distinct from each other because the claims are equivalent in scope and embodiment, and the claims is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.  	
With respect to the specific limitations, the combination of claims 1-18 of patent ’994 are equivalent to the pending claim 1 of Application ‘864 for a system and apparatus for allocating an internet protocol (IP) address to a terminal based on applicable network information, and supporting session continuity in 5G cellular network.  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
13.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.

Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

14.        THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Dec. 03, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477